Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se une el Juez Asociado Señor Rebollo López.
Es un hecho no contradicho que al Policía Miguel A. •Díaz Martínez se le citó para el 30 de octubre de 1989 a una investigación administrativa de querella mucho antes de su suspensión de empleo y sueldo. Allí, el oficial investi-gador Capitán Ismael Cajigas —adscrito a la Superinten-dencia Auxiliar en Inspección y Asuntos Disciplinarios— le explicó en detalle el propósito de ésta, las actuaciones que se le imputaban,(1)le brindó la oportunidad de expresar su posición, le hizo las advertencias de rigor, su derecho a es-tar asistido de abogado, como en efecto lo estuvo, e incluso que por esos hechos podía “resultar querellado”.
El trámite anterior, equivalente a una vista informal previa a su suspensión posterior de empleo y sueldo, satis-*158fizo plenamente la norma de Cleveland Bd. of Ed. v. Loudermill, 470 U.S. 532 (1985), incorporada en nuestra jurisdicción en Torres Solano v. P.R.T.C., 127 D.P.R. 499 (1990). El policía Díaz Martínez conocía los hechos impu-tados, pudo muy bien dar su versión y no lo hizo. ¿De qué se queja? ¿Se le violó realmente el debido proceso de ley?
Es improcedente e injusto reconocerle el pago retroac-tivo de salarios y beneficios. Hasta hoy creíamos que el debido proceso de ley era eminentemente circunstancial y pragmático; no dogmático.

(1) En lo pertinente le informó:
“Realiz[ó] una investigación administrativa relacionada con un incidente ocu-rrido el día 17 de agosto de 1989, en el Cuartelillo de la Policía de la Urb. Las Vegas de Cataño, donde usted según se alega tomó como rehén al Policía Erick Aponte y solicitó la presencia del Superintendente de la Policía, Ledo. Ismael Betancourt y Lebrón, para de esa forma manifestarle cierta problemática que según usted no se le había dado atención.
“Como del resultado de esta querella usted puede resultar querellado le re-cuerdo el derecho de estar asistido de un abogado, como así lo estuvo por el Ledo. Héctor Marrero, de la Asociación de Miembros de la Policía. De declarar o no decla-rar, y recordarle que todo lo que usted diga en esta puede ser usado en su contra.
“Hechas estas advertencias le pregunto policía Díaz, si desea declarar?” R.“No señor.” (Enfasis suplido.) Exhibit II, pág. 1.